

116 HR 4367 IH: Fight Illicit Finance through Technical Assistance Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4367IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. John W. Rose of Tennessee introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo support the capacity of the International Monetary Fund to prevent money laundering and
			 financing of terrorism.
	
 1.Short titleThis Act may be cited as the Fight Illicit Finance through Technical Assistance Act of 2019. 2.Support for IMF capacity to prevent money laundering and financing of terrorism (a)International Monetary FundTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p et seq.) is amended by adding at the end the following:
				
					1629.Support for capacity of the International Monetary Fund to prevent money laundering and financing
			 of terrorism
 (a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to support the increased use of the administrative budget of the Fund for technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism.
 (b)SunsetThis section shall cease to have force or effect 5 years after the date of the enactment of this section..
			(b)National Advisory Council report to Congress
 (1)In generalThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the report required by section 1701 of the International Financial Institutions Act a description of—
 (A)the activities of the International Monetary Fund in the most recently completed fiscal year to provide technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism, and the effectiveness of the assistance; and
 (B)the efficacy of efforts by the United States to support the technical assistance through the use of the administrative budget of the International Monetary Fund.
 (2)SunsetThis subsection shall cease to have force or effect 5 years after the date of the enactment of this Act.
				